--------------------------------------------------------------------------------

OPTION AGREEMENT

THIS AGREEMENT made as of the 2nd day of April, 2009

BETWEEN:

RIO PLATA EXPLORATION AND MINING INC., of
61 Morning View
Kalispell, Montana
59901

(the "Optionor")

OF THE FIRST PART

AND:

EUROGAS, INC., of
4087 Nike Drive
Unit #4
West Jordan, Utah

(the "Optionee")

OF THE SECOND PART

WHEREAS:

A.

the Optionor is the recorded and beneficial owner of all right, title and
interest in and to 56 mining claims (the "Claims") located in the Tombstone
Mining District, Pima County, Arizona;

    B.

the Optionor and the Optionee entered into formal option agreement dated January
24, 2008, pursuant to which the Optionor granted the Optionee the sole and
exclusive right and option to acquire a 60% interest in and to the Claims;

    C.

the Optionor wishes to grant the Optionee the sole and exclusive first right and
option to acquire the remaining 40% interest in and to the Claims, together with
other assets including a $3,000 reclamation bond, subject to the terms and
conditions of this Agreement;

NOW THEREFORE in consideration of the premises, the performance of the mutual
covenants contained herein and other good and valuable consideration given by
each party to the others, the receipt and sufficiency of which is hereby
conclusively acknowledged, it is hereby agreed as follows:

1.                       INTERPRETATION

1.1                     The words "paragraph", "subparagraph", "herein",
"hereof" and "hereunder" refer to the provisions of this Agreement.

1.2                     The headings are for convenience only and do not form a
part of this Agreement nor are they intended to interpret, define or limit the
scope, extent or intent of this Agreement or any portion hereof.

--------------------------------------------------------------------------------

2

1.3                     This Agreement is governed by, subject to and
interpreted in accordance with the laws prevailing in the State of Arizona, and
the federal laws of the United States applicable therein, and the courts of the
State of Arizona will have the exclusive jurisdiction over any dispute arising
in connection with this Agreement.

1.4                     All references to currency herein are to the lawful
money of the United States of America.

1.5                     Wherever the singular or masculine are used throughout
this Agreement, the same shall be construed as being the plural or feminine or
neuter when the context so requires.

2.                       ENTIRE AGREEMENT

2.1                     This Agreement, when executed, constitutes the whole
agreement between the parties hereto and supersedes all other agreements
written, oral or otherwise, and there are no representations or warranties,
express or implied, statutory or otherwise other than expressly set forth or
referred to herein.

2.2                     This Agreement may not be amended, modified, released or
discharged, in whole or in part, except by an instrument in writing signed by
all parties hereto.

3.                       GRANT OF OPTION

3.1                     The Optionor hereby gives and grants unto the Optionee
the sole and exclusive first right and irrevocable option (the "Option") to
acquire a forty percent (40%) working interest in and to the Claims (the
"Interest"), free and clear of all liens, charges and encumbrances of whatsoever
nature.

3.2                     In order to exercise the Option to acquire the Interest,
the Optionee shall:

  (a)

pay to the Optionor the aggregate sum of $5,500 within thirty (30) calendar days
of the date of this Agreement; and

        (b)

allot and issue as fully paid and non-assessable to the Optionor an aggregate of
eight million (8,000,000) restricted shares of its common stock (the "Shares"),
within fourteen (14) calendar days of the date of this Agreement.

3.3                     Subject to the provisions of this Section, on the date
that the Optionee has complied with the provisions of Paragraph 3.2, the
Optionee shall have exercised the Option and it shall be entitled to receive a
transfer of the Interest.

4.                       OPTION ONLY

4.1                     Unless and until the Optionee exercises the Option,
nothing herein contained shall be construed as obligating the Optionee to do
anything except to the extent that the provisions hereof are expressly made to
have effect prior to or following the expiration of the time limited for
exercise, and no act or acts or payment or payments or delivery or deliveries by
the Optionee shall be construed as obligating the Optionee to do any other
further act or to make any other or further payments or deliveries except as
otherwise specifically provided herein.

--------------------------------------------------------------------------------

3

5.                       REPRESENTATIONS AND WARRANTIES

5.1                     Each of the parties represents and warrants to the other
that:

  (a)

where applicable, it is a company duly incorporated, organized and validly
subsisting and in good standing under the laws of its incorporating
jurisdiction;

        (b)

it is duly licensed and qualified to do business in those jurisdictions where it
is necessary to fulfill its obligations under this Agreement;

        (c)

it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement;

        (d)

neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with or result in any breach or
accelerate performance required by, any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provision of any shareholders' or directors' resolution, indenture,
agreement or other instrument whatsoever to which it is a party or by which it
is bound or to be which it is subject;

        (e)

the execution and delivery of this Agreement and any agreements contemplated
hereby have been duly authorized by all necessary corporate action on its part
and will not violate or result in the breach of the laws or any jurisdiction
applicable or pertaining thereto or of its constating documents;

        (f)

there are no consents, approvals or conditions precedent to its performance
under this Agreement which have not been obtained;

        (g)

no proceedings are pending for, and the parties are unaware of, any basis for
the institution of any proceedings leading to their dissolution or winding up,
or the placing of them in bankruptcy or subject to any other laws governing the
affairs of insolvent corporations or persons;

        (h)

it has no information or knowledge of any facts pertaining to the transactions
contemplated hereby which, if known, might reasonably be expected to deter the
other party from completing the transactions contemplated hereby.

5.2                     The Optionor represents and warrants to the Optionee
that:

  (a)

it is the registered and beneficial owner of the Claims with good and marketable
title thereto, free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances or other claims whatsoever and the Claims are
fit for the purpose for which they are presently being used and are in a state
of good repair and maintenance, reasonable wear and tear excepted;

        (b)

it has the sole and exclusive right to enter into this Agreement and all
necessary authority to dispose of the Interest in accordance with the terms of
this Agreement;


--------------------------------------------------------------------------------

4

  (c)

no person, firm or corporation has any written or oral agreement, option,
understanding or commitment, or any right or privilege capable of becoming an
agreement, for the purchase from the Optionor of any interest in and to the
Claims;

        (d)

no person, firm or corporation has any proprietary or possessory interest in the
Claims other than the Optionor and no person is entitled to any royalty or other
payment in the nature of rent or royalty on any minerals, ores, metals or
concentrates, or any such other products removed from the Claims;

        (e)

there are no actions, suits or proceedings (whether or not purportedly against
or on behalf of the Optionor), pending or threatened which may affect the Claims
at law or in equity or before or by any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign. The Optionor is not now aware of any
existing ground on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success;

        (f)

the Claims are duly and validly staked, located and recorded in accordance with
all applicable laws and are free and clear of all liens, charges, encumbrances
and third party interests whatsoever;

        (g)

all permits and licenses covering the Claims have been duly and validly issued
pursuant to the mining laws of the State of Arizona and are in good standing by
the proper doing and filing of assessment work and the payment of all fees,
taxes and rentals in accordance with the requirements of the mining laws of the
State of Arizona and the performance of all other actions necessary in that
regard;

        (h)

all conditions on and relating to the Claims and the operations conducted
thereon by or on behalf of the Optionor are in compliance with all applicable
laws, regulations or orders including, without limitation, law relating to
environmental matters, waste disposal and storage and reclamation;

        (i)

there are no outstanding orders or directions relating to environmental matters
requiring any work, repairs, construction or capital expenditures with respect
to the Claims and the conduct of the operations related thereto, nor has the
Optionor received any notice of same;

        (j)

it is not in default or breach of any contract, agreement, written or oral,
indenture or other instrument to which it is a party in respect of the Claims
and there exists no state of facts which after notice or lapse of time or both
would constitute such a default or breach and all such contracts, agreements,
indentures or other instruments are now in good standing and in full force and
effect without amendment thereto and the Optionor is entitled to all benefits
thereunder;

        (k)

it has delivered and will continue to deliver to the Optionee all title and
geological information in its possession or control relating to the Claims and
copies of all permits, permit applications and applications for exploration and
exploitation rights respecting the Claims;


--------------------------------------------------------------------------------

5

  (l)

it is not aware of any fact or circumstance which has not been disclosed to the
Optionee which should be disclosed in order to prevent the representations and
warranties in this Paragraph from being misleading or which would be likely to
affect the decision of the Optionee to enter into this Agreement or exercise the
Option.

5.3                     The representations and warranties hereinbefore set out
are conditions upon which the parties have relied in entering into this
Agreement and shall be true and correct on the date hereof and shall survive the
acquisition of any interest in and to the Claims by the Optionee.

5.4                     Each of the parties will indemnify and save the other
harmless from all loss, damage, costs, actions and suits arising out of or in
connection with any breach of any representation, warranty, covenant, agreement
or condition made by it and contained in this Agreement.

5.5                     The Optionor acknowledges and agrees that the Optionee
has entered into this Agreement relying on the warranties and representations
and other terms and conditions of this Agreement and that no information which
is now known or which may hereafter become known to the Optionee shall limit or
extinguish the right to indemnity hereunder and in addition to any other
remedies it may pursue, the Optionee may deduct the amount of any such loss or
damage from any amounts payable by it to the Optionor hereunder.

6.                       RIGHT OF ENTRY

6.1                     From and as of the date hereof until the exercise of the
Option unless this Agreement is earlier terminated, the Optionee, its employees,
agents and independent contractors shall have the sole and exclusive right and
option to:

  (a)

enter upon the Claims;

        (b)

have exclusive and quiet possession of the Claims;

        (c)

explore, develop and operate the Claims;

        (d)

bring upon and erect upon the Claims such mining facilities as the Optionee may
consider advisable;

        (e)

remove from the Claims and sell or otherwise dispose of products for the
purposes of assaying or other testing.

7.                       COVENANTS

7.1                     Until the earlier of the exercise of the Option or the
termination of this Agreement, the Optionor shall:

  (a)

not do or permit or suffer to be done any act or thing which would or might in
any way adversely affect the rights of the Optionee hereunder;

        (b)

continue to make available to the Optionee and its representatives all records
and files relating to the Claims and will permit the Optionee and its
representatives at their own expense to take abstracts therefrom and make copies
thereof;


--------------------------------------------------------------------------------

6

  (c)

promptly provide the Optionee with any and all notices and correspondence from
government agencies in respect of the Claims;

        (d)

cooperate fully with the Optionee in obtaining any additional rights on or
related to the Claims as the Optionee deems desirable;

        (e)

immediately notify the Optionee of any claims, actions, demands of a civil,
legal or judicial nature, filed against the Optionor in respect of the Claims.

7.2                     Until the earlier of the exercise of the Option or the
termination of this Agreement, the Optionee shall:

  (a)

keep the Claims free and clear of all liens, charges and encumbrances arising
from its operations;

        (b)

maintain the Claims in good standing by doing and filing of all necessary work
and the payment of all taxes and rents required to be paid and by the doing of
all other acts and things and the making of all other payments required to be
made which may be necessary in that regard;

        (c)

not do or permit or suffer to be done any act or thing which would or might in
any way adversely affect the rights of the Optionor hereunder;

        (d)

conduct all work on or with respect to the Claims in a careful and minerlike
manner, including any reclamation work required in respect of work performed by
the Optionee on the Claims, and in accordance with the applicable laws, and the
Optionee agrees to indemnify and save the Optionor harmless from any and all
claims, suits or actions made or brought against the Optionor as a result of
work done by the Optionee on or with respect to the Claims;

        (e)

at its own expense, carry out any environmental cleanup which might be required
as a result of work performed by the Optionee on the Claims;

        (f)

promptly provide the Optionor with any and all notices and correspondence from
government agencies in respect of the Claims;

        (g)

cooperate fully with the Optionor in obtaining any additional rights on or
related to the Claims as the Optionor deems desirable;

        (h)

immediately notify the Optionor of any claims, actions, demands of a civil,
legal or judicial nature, filed against the Optionee in respect of the Claims.

8.                       ABANDONMENT PRIOR TO EXERCISE OF OPTION

8.1                     In addition to any other termination provisions
contained in this Agreement, the Optionee shall have the absolute right to
abandon this Agreement prior to the exercise of the Option by giving notice of
such abandonment to the Optionor, and in the event of such termination, this
Agreement shall be of no further force or effect except for any obligations
which have arisen prior to the effective date of

--------------------------------------------------------------------------------

7

abandonment; PROVIDED THAT any such abandonment must occur at least two (2)
months prior to the payment date of further mining title payments, if any.

9.                       DEFAULT UNDER THE OPTION

9.1                     If the Optionee should be in default of any requirement
concerning the exercise of the Option, the Optionor shall give written notice to
the Optionee specifying the default and the Optionee shall not lose any rights
granted under this Agreement unless within thirty (30) days after the giving of
notice of default by the Optionor, the Optionee has failed to take reasonable
steps to cure the default by the appropriate performance and if the Optionee
fails to take such reasonable steps to cure any such default, the Optionor shall
be entitled to seek any remedy it may have on account of such default.

10.                     OBLIGATIONS OF THE OPTIONEE ON TERMINATION OF THE OPTION

10.1                    If this Agreement is terminated prior to the exercise of
the Option, the Optionee shall:

  (a)

quitclaim all of its unearned right, title and interest in and to the Option and
the Interest to the Optionor free and clear of all charges and encumbrances
arising from the operation of the Optionee;

        (b)

have the right to remove from the Claims within six (6) months from the date of
termination, all moveable mining facilities erected, installed or brought upon
the Claims by or at the instance of the Optionee and any mining facilities
remaining on the Claims after the expiration of the said period of six (6)
months shall, without compensation to the Optionee, become the property of the
Optionor;

        (c)

provide the Optionor with all non-interpretive records, files and data relating
to the Claims and permit the Optionor and its representatives, at the expense of
the Optionor, to take abstracts therefrom and make copies thereof.

11.                      ARBITRATION

11.1                    The parties hereto agree to refer any disputes arising
between the parties hereunder, as to interpretation of any provisions of this
Agreement, to binding arbitration (the "Arbitration").

11.2                    The Arbitration shall be effected in Arizona by a three
(3) person arbitration panel (the "Panel"). Each party shall appoint one (1)
arbitrator to the Panel and the third arbitrator to the Panel shall be chosen by
the two arbitrators appointed by the parties.

11.3                    Except for disputes respecting whether or not an
expenditure or advance has in fact been made or the amount thereof, each of the
parties to an Arbitration shall proffer to the Panel a proposed written solution
to the dispute and the Panel shall have the power only to select one party's
proposed solution which shall thereupon be binding on both of the parties.

11.4                    The parties hereto acknowledge that it is their mutual
intention that the use of Arbitration is for the purpose of expediting the
resolution of disputes between them and, accordingly, each party agrees to
cooperate with the Panel and to make the written proposal for resolution of the
dispute within ten (10) business days of the appointment of such Panel.

--------------------------------------------------------------------------------

8

12.                      NOTICES

12.1                    All notices given in connection with this Agreement
shall be in writing and shall be personally delivered, faxed or emailed to the
parties at their addresses set out on Page 1 of this Agreement or to the
following fax numbers or email addresses:

  (a) the Optionor: Fax: 406-257-5382;       Email: jtb@bauska.com;          
(b) the Optionee: Fax: 801-282-8829;       Email: Rauball@eunet.at;

12.2                    Any such notices personally delivered, faxed or emailed
shall be deemed delivered on the day of delivery.

12.3                    Any party hereto may change its address for service by
notice in writing to the other parties hereto.

13.                      BINDING EFFECT

13.1                    This Agreement shall be binding upon and enure to the
benefit of the parties and their respective heirs, personal representatives,
successors and assigns, except as otherwise expressly provided herein.

14.                      ASSIGNMENT

14.1                    This Agreement is not transferable or assignable, except
with the prior written consent of both parties.

15.                      SEVERABILITY

15.1                    Should any part of this Agreement be declared or held
invalid for any reason, such invalidity shall not affect the validity of the
remainder, which shall continue in force and effect and be construed as if this
Agreement had been executed without the invalid portion, and it is hereby
declared the intention of the parties hereto that this Agreement would have been
executed without reference to any portion that may, for any reason, be hereafter
declared or held invalid.

16.                      WAIVER

16.1                    No waiver or consent by a party of or to any breach or
default by any other party shall be effective unless evidenced in writing,
executed and delivered by the party so waiving or consenting and no waiver or
consent effectively given as aforesaid shall operate as a waiver of or consent
to any further or other breach or default in relation to the same or any other
provision of this Agreement.

17.                      INDEPENDENT LEGAL ADVICE

17.1                    All parties to this Agreement acknowledge and agree that
they have had adequate opportunity to seek and obtain independent legal advice
with respect to the subject matter of this Agreement, and for the purpose of
ensuring their rights and interests are protected.

--------------------------------------------------------------------------------

9

17.2                    All parties to this Agreement represent and warrant that
they have either sought independent legal advice, or consciously chosen not to
do so with full knowledge of the risks associated with not obtaining such
independent legal advice.

18.                      GENERAL PROVISIONS

18.1                    Time is of the essences of this Agreement.

18.2                    Notwithstanding anything herein to the contrary, the
parties hereto shall not be deemed in default with respect to the performance of
any of the terms, covenants and conditions of this Agreement, if the same shall
be due to any strike, lock-out, civil commotion, invasion, rebellion,
hostilities, sabotage, governmental regulations or controls, Acts of God, or
otherwise beyond the control of the parties.

18.3                    Each of the parties hereto hereby covenants and agrees
to execute such further and other documents and instruments, and to do such
further and other things as may be necessary to implement and carry out the
intent of this Agreement.

19.                      COUNTERPARTS AND ELECTRONIC MEANS

19.1                    This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument.

19.2                    Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date hereinafter set forth.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

RIO PLATA EXPLORATION AND MINING INC. )     )   Per: /s/ John T. Bauska )     )
    )   John T. Bauska )   President and Chief Executive Officer )              
      EUROGAS, INC. )     )   Per: /s/ Roger Agyagos )     )     )   Roger
Agyagos )   Director )  

 

--------------------------------------------------------------------------------